276 S.W.3d 396 (2009)
Zachary HERNDON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90953.
Missouri Court of Appeals, Eastern District, Division Two.
February 3, 2009.
Jo Ann Rotermund, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Cory L. Atkins, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.
Prior report: 220 S.W.3d 888.

ORDER
PER CURIAM.
Zachary Herndon (hereinafter, "Movant") was convicted of robbery in the first-degree, Section 569.020 RSMo (2000),[1] and armed criminal action, Section 571.015. Movant was sentenced as a prior and persistent offender to a term of twenty years' imprisonment on the robbery count and ten years' imprisonment on the armed criminal action count. This Court affirmed his conviction. State v. Herndon, 220 S.W.3d 888 (Mo.App. E.D.2007).
Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary *397 hearing. Movant alleges he received ineffective assistance of counsel in that his trial counsel failed to object during closing argument and to one of the jury instructions.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Rule 29.15(k); Edwards v. State, 200 S.W.3d 500, 509 (Mo. banc 2006). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment of the motion court. Rule 84.16(b).
NOTES
[1]  All further statutory references herein are to RSMo (2000) unless otherwise indicated.